Citation Nr: 0215360	
Decision Date: 10/31/02    Archive Date: 11/06/02

DOCKET NO.  01-03 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a low back disorder, 
claimed as secondary to the residuals of service-connected 
shell fragment wounds.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Anne Howell, Counsel



INTRODUCTION

The veteran served on active duty from January 1951 to July 
1952 and sustained shell fragment wounds to the right thigh 
and buttock.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied the claim on appeal.

As a procedural matter, it appears to the Board that the 
veteran attempted to open a claim for a right ankle 
disability in the April 2002 informal brief presentation.  
While the issue was characterized as a claim for service 
connection, the Board notes that the veteran is already 
service-connected for a right ankle disability.  If he 
desires to raise a claim for an increased rating, he should 
do so with specificity at the RO.  As there has been no 
adjudication of this issue at the RO, the Board does not have 
jurisdiction of the issue at this time.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  The veteran has not presented any competent medical 
evidence of a relationship between his service-connected 
shell fragment wounds and his low back disorder.



CONCLUSION OF LAW

A low back disorder is not shown to be proximately due to the 
service-connected residuals of shell fragment wounds.  
38 U.S.C.A. §§ 5103(a), 5103A (West 1991 & Supp. 2002); 
38 C.F.R. § 3.310 (2001); Allen v. Brown, 7 Vet. App. 439 
(1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is warranted for a disability which is 
aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2001).  Any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, should also be compensated.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  When service connection is 
thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  Id.  The Board must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

As an initial matter, the Board finds that the veteran has 
not claimed entitlement to service connection for a low back 
disorder on a direct basis; rather, he asserts that he is 
entitled to secondary service connection for a low back 
disorder due to service-connected shell fragment wounds of 
his right thigh and buttocks.  After a review of the 
evidence, the Board finds that the weight of the medical 
evidence is against the claim for service connection for a 
low back disorder on a secondary basis.

First, the Board places significant probative value on a May 
2000 VA examination, undertaken specifically for the purpose 
of addressing the veteran's secondary claim.  At that time, 
the examiner outlined the veteran's subjective complaints 
related to his back, pain in his hips, difficulty sleeping, 
and the use of medication.  After a physical examination of 
the lumbosacral spine and both hips, the clinical impression 
was degenerative disc disease of the lumbosacral spine, 
symptoms of degenerative joint disease in both hips, and 
shrapnel injury to the right thigh and right buttocks.  The 
examiner concluded that the symptoms associated with the 
lower back were not related directly to the veteran's 
shrapnel injuries as the shrapnel sites were not closely 
associated with the lower back and the veteran denied any 
pain at the shrapnel sites.  The examiner also noted that the 
veteran reported similar symptoms of tenderness on the left 
(non-affected) hip, which the examiner opined was related to 
normal progression due to age.  

The Board notes that the veteran has taken issue with the VA 
examination report, including the statement that he did not 
know what medications he was taking (he submitted a list of 
medications for the record), that he could walk on his heels 
and toes (he maintains that it caused him to lose his balance 
and caused pain), a lack of tenderness in the left hip 
(although the Board notes that the VA examination report 
itself shows a report of left hip pain), and the reference to 
prostate surgery some five years before the examination (the 
veteran contends that the surgeon told him that it had 
nothing to do with his low back complaints).  Nonetheless, 
the Board places greater probative weight on the VA 
examination report because it directly addressed the issue on 
appeal - that is, whether the veteran's low back complaints 
are related to his service-connected shrapnel wounds.  

The Board is of the opinion that regardless what medications 
the veteran was taking, whether he could heel and toe walk, 
whether he experienced hip tenderness (the examination report 
supports the veteran's contention on this issue), and the 
status of his prostate surgery, it is uncontroverted that the 
examiner concluded that the veteran's symptoms were not 
related to his shrapnel wounds.  The examiner accurately 
reviewed the veteran's past medical history, discussed the 
veteran's complaints, and outlined the reasons for his 
medical opinion.  Further, it does not appear to the Board 
that the examiner assigned any value to the veteran's prior 
surgery for prostate but rather included it only as an 
element of the veteran's past medical history.  Therefore, 
the Board finds that the VA examination report was sufficient 
to decide the claim on appeal.

Next, while the medical evidence shows treatment for, among 
other things, low back pain, no medical examiner or treating 
physician has ever established a nexus between the veteran's 
shell fragment wounds and his low back complaints.  Further, 
the veteran has not provided any credible medical statements 
that would etiologically link his low back complaints with 
his service-connected shell fragment wound residuals or 
otherwise show a relationship.  The veteran has only offered 
his lay statements concerning a relationship.  The mere 
contention of the veteran, no matter how well-meaning, 
without supporting medical evidence that would etiologically 
relate his current low back complaints with his service-
connected disability cannot support a claim for service-
connection.  Caluza v. Brown, 7 Vet. App. 498 (1995); Lathan 
v. Brown, 7 Vet. App. 359 (1995); Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. App. 19 
(1993).  Thus, the claim for secondary service connection 
must be denied as he has not submitted any competent evidence 
to demonstrate that the claim is plausible. 

In sum, the Board has carefully weighed the evidence of 
record, the veteran's statements, the VA outpatient treatment 
records, and the VA examination report and medical opinion, 
in light of the applicable law, and finds that equipoise is 
not shown and the benefit of the doubt rule does not apply.  
As there is no medical evidence to support the veteran's 
claim for secondary service-connection, the Board is unable 
to grant the benefit sought.  

On a procedural note, the veteran has requested that the 
Board obtain an Independent Medical Expert (IME) opinion.  
However, after a review of the evidence the Board finds no 
complex medical question or controversy at issue at this 
time.  See 38 C.F.R. § 20.901 (2001).  Specifically, the 
veteran has already undergone a VA examination for the 
purpose of seeking a medical opinion on the etiology of his 
low back disorder and the relationship between service-
connected shell fragment wounds and his current low back 
complaints, which was rendered by a VA examiner after an 
examination and review of the claims file.  While the veteran 
disputes some of the findings of the examination, the Board 
has outlined the reasons and bases for assigning greater 
probative weight to the VA examiner's opinion over the 
veteran's on-going assertions of a relationship.  There is no 
indication that the VA examiner was not fully aware of the 
veteran's past medical history or that he misstated any 
relevant fact.  That the opinion was not favorable to the 
veteran is not a sufficient reason to seek an IME opinion.  
The Board finds that another request for a medical opinion at 
this juncture would unnecessarily delay resolution of the 
veteran's claim.

Finally, in denying the veteran's claim, the Board has 
considered the Veterans Claims Assistance Act of 2000 (VCAA), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  See 38 U.S.C.A. § 5103A (West 
2002).  Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  See 66 Fed. Reg. 45620-45632 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible with regard to the issue decided in this decision.  
VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  By virtue of the 
information contained in the statement and supplemental 
statements of the case issued during the pendency of the 
appeal, the veteran and his representative were given notice 
of the information, medical evidence, or lay evidence 
necessary to substantiate the claim.  

Next, it appears that all medical records identified by the 
veteran have been associated with the claims file, including 
VA outpatient treatment records.  Further, he asserted in May 
2001 that he was not under private medical care.  Moreover, 
he has not alleged that any physician has established a 
connection between his low back complaints and his service-
connected shell fragment wounds.  In addition, the Board 
notes that the RO provided the veteran with a letter 
informing him of his due process rights under the VCAA in 
April 2001 and the type of evidence needed to support his 
claim in April 2000.  As such, the Board finds that the 
record as it stands is sufficient to decide the claim and no 
additional development is needed.  Therefore, the Board finds 
that the mandates of the VCAA have been satisfied.


ORDER

The claim for entitlement to service connection for a low 
back disorder, claimed as secondary to the residuals of 
service-connected shell fragment wounds, is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.

 

